EXAMINER’S AMENDMENT
Corrections to the specification, filed on December 16, 2021, in response to a Notice to File Corrected Application Papers, mailed on September 29, 2021, has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

On page 5 of corrections to specification, nomenclature for compound C-6*,
replace “3-tert-butyl-1,2-phenylene dibenzoate” with “4-tert-butyl-1,2-phenylene dibenzoate”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 15, 16, and 21-30 are allowed.

The present invention is drawn to a procatalyst composition comprising a magnesium moiety, a titanium moiety, and a substituted 1,2-phenylene dibenzoate having structure (I), shown below, wherein each of R1 and R4 is a methyl group, at least one of R2 and R3 is hydrogen and at least one is a cyclohexyl group.  
                                          
    PNG
    media_image1.png
    169
    218
    media_image1.png
    Greyscale


A further embodiment of the invention is a catalyst composition comprising the procatalyst composition.  Another aspect of the invention is a process for producing an olefin based polymer comprising contacting under polymerization conditions an olefin and optionally one or more comonomers with the procatalyst composition, a cocatalyst, an external electron donor, and optionally, an activity limiting agent.  See claims for full details.

Subject of claims is patentably distinct over the closest references, Chen et al. (US 8,604,235) and Chen et al. (US 8,288,585); quod vide paragraphs 4 and 7 of the Office Action dated February 18, 2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 3, 2022